     Case 2:20-cv-11716-DMG-MRW Document 1 Filed 12/29/20 Page 1 of 3 Page ID #:1




 1   Hillary Arrow Booth (SBN 125936)
     hbooth@boothllp.com
 2   Ian P. Culver (SBN 245106)
     iculver@boothllp.com
 3   Allan P. Bareng (SBN 237464)
     abareng@boothllp.com
 4   BOOTH LLP
     11835 W. Olympic Blvd., Suite 600E
 5   Los Angeles, CA 90064
     Telephone: (310) 641-1800
 6   Facsimile: (310) 641-1818
 7   Attorneys for Defendant SWIFT TRANSPORTATION CO AZ, LLC
 8
 9                            UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     EMILY NAMIN, an individual,               U.S.D.C. Case No.
12
                                               LASC Case No. 20STCV45213
13               Plaintiff,
14                                             NOTICE OF REMOVAL
           vs.
15                                             [28 U.S.C. § 1441(b)]
16   SWIFT TRANSPORTATION CO AZ,
     LLC, a Delaware Limited Liability
17   Company; and DOES 1 through 50,
     inclusive,
18
19               Defendants.                   Complaint Filed: November 30, 2020
                                               Trial Date:      None Set
20
21   TO THE CLERK OF THIS COURT:
22          PLEASE TAKE NOTICE THAT Defendant SWIFT TRANSPORTATION
23   CO AZ, LLC (“Defendant” or “Swift”) removes to this Court the state court action
24   described below on the grounds of the complete diversity of the parties.
25         1.    On November 30, 2020, Plaintiff EMILY NAMIN (“Plaintiff”) filed
26   her Complaint in the Superior Court for the State of California, County of Los
27   Angeles against Defendant in Namin v. Swift Transportation Co. AZ, LLC, Case
28   No. 20STCV45213. A copy of the Complaint is attached here as Exhibit “A.”

                                          1
                                  NOTICE OF REMOVAL
     Case 2:20-cv-11716-DMG-MRW Document 1 Filed 12/29/20 Page 2 of 3 Page ID #:2




 1         2.       Plaintiff served the Complaint personally upon Defendant on
 2   December 3, 2020. A copy of the Summons and process forms is attached here as
 3   Exhibit “B.”
 4         3.       The Complaint describes a civil action over which this Court has
 5   original jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to
 6   this Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441(b) in that it
 7   is a civil action between citizens of different states and the matter in controversy
 8   exceeds the sum of $75,000, exclusive of interest and costs because, while the
 9   Complaint itself is silent on the amount of damages sought, Plaintiff has demanded
10   in prefiling correspondence the amount of $285,000. A copy of the said
11   correspondence is attached here as Exhibit “C.” Defendant denies that Plaintiff is
12   entitled to damages but repeats the allegation only to satisfy the jurisdictional
13   minimum.
14         4.       Complete diversity of citizenship exists in that: Plaintiff is a resident
15   of “the County of Los Angeles, State of California” (Complaint, ¶ 1) and
16   Defendant is a limited liability company incorporated under the laws of the State of
17   Delaware (Complaint, ¶ 2) and having its principal place of business in the State of
18   Arizona and is the only defendant that has been served with summons and
19   complaint in this action.
20         5.       No member of Defendant, a limited liability company, is a citizen of
21   California. Its sole member is a Delaware limited liability company whose sole
22   member is a Delaware corporation.
23         6.       Plaintiff and the Los Angeles County Superior Court will receive
24   notice of this Removal.
25   ///
26   ///
27   ///
28

                                            2
                                    NOTICE OF REMOVAL
     Case 2:20-cv-11716-DMG-MRW Document 1 Filed 12/29/20 Page 3 of 3 Page ID #:3




 1         7.    There are no other defendants that need consent in this removal.
 2
 3   DATED:      December 29, 2020         BOOTH LLP
 4
 5                                   By:          /s/ Ian P. Culver
 6                                         Hillary Arrow Booth
                                           Ian P. Culver
 7                                         Allan P. Bareng
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        3
                                NOTICE OF REMOVAL
